Exhibit 10.7.1

 

TRUST AGREEMENT

Dated as of November 14, 2006

between

FUND AMERICAN COMPANIES, INC.

and

WHITE MOUNTAINS CAPITAL, INC., as Trustee

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Page

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

SECTION 1.01. Definitions

4

 

 

ARTICLE II

 

 

 

TRUST

 

 

 

SECTION 2.01. Establishment

5

SECTION 2.02. Revocation

5

SECTION 2.03. Grantor Trust

5

SECTION 2.04. Trust Assets

5

 

 

ARTICLE III

 

 

 

DISBURSEMENTS

 

 

 

SECTION 3.01. Disbursements to Berkshire

6

SECTION 3.02. Limitations

6

 

 

ARTICLE IV

 

 

 

INSOLVENCY OF THE COMPANY

 

 

 

SECTION 4.01. Insolvency

6

SECTION 4.02. Procedures

6

 

 

ARTICLE V

 

 

 

PAYMENTS TO THE COMPANY

 

 

 

SECTION 5.01. Payments to the Company

7

 

 

ARTICLE VI

 

 

 

INVESTMENT OF TRUST

 

 

 

SECTION 6.01. Limitations on Rights of Berkshire

7

SECTION 6.02. Contributed Assets.

7

 

 

 


--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

RECORDKEEPING AND ADMINISTRATIVE SERVICES TO BE PERFORMED

 

 

 

SECTION 7.01. General

8

SECTION 7.02. Accounts

8

SECTION 7.03. Inspection and Audit

8

 

 

ARTICLE VIII

 

 

 

TRUSTEE POWERS

 

 

 

SECTION 8.01. Trustee Powers

8

ARTICLE IX

 

 

 

COMPENSATION AND EXPENSES OF THE TRUSTEE

 

 

 

SECTION 9.01. Compensation and Expenses of the Trustee

9

 

 

ARTICLE X

 

 

 

RESIGNATION OR REMOVAL OF THE TRUSTEE

 

 

 

SECTION 10.01. Resignation

10

SECTION 10.02. Removal

10

SECTION 10.03. Successor

10

ARTICLE XI

 

 

 

SUCCESSOR TRUSTEE

 

 

 

SECTION 11.01. Appointment

10

SECTION 11.02. Acceptance

10

SECTION 11.03. Corporate Action

10

 

 

ARTICLE XII

 

 

 

CONFIDENTIALITY

 

 

 

SECTION 12.01. Confidentiality

11

 

 

ARTICLE XIII

 

 

 

AMENDMENT, REVOCATION OR TERMINATION

 

 

 

SECTION 13.01. Amendment

11

SECTION 13.02. Revocation or Termination.

11

 

 

 


--------------------------------------------------------------------------------


 

ARTICLE XIV

 

 

 

LIMITATION OF LIABILITY; INDEMNIFICATION

 

 

 

SECTION 14.01. Limitation of Liability

12

SECTION 14.02. Indemnification

12

ARTICLE XV

 

 

 

RESIGNATION, REMOVAL AND TERMINATION NOTICES

 

 

 

SECTION 15.01. Resignation, Removal and Termination Notices

12

 

 

ARTICLE XVI

 

 

 

DURATION

 

 

 

SECTION 16.01. Duration

13

 

 

ARTICLE XVII

 

 

 

GENERAL

 

 

 

SECTION 17.01. Performance by the Trustee, its Agents or Affiliates

13

SECTION 17.02. Entire Agreement

13

SECTION 17.03. Waiver

13

SECTION 17.04. Non-Assignment

13

SECTION 17.05. Successors and Assigns

13

SECTION 17.06. Partial Invalidity

13

SECTION 17.07. Section Headings

13

SECTION 17.08. Counterparts

14

SECTION 17.09. Facsimile and Electronic Communications Permitted

14

 

 

ARTICLE XVIII

 

 

 

GOVERNING LAW

 

 

 

SECTION 18.01. Delaware Law Controls

14

SECTION 18.02. Trust Agreement Controls

14

 


--------------------------------------------------------------------------------


TRUST AGREEMENT dated as of November 14, 2006, between FUND AMERICAN COMPANIES,
INC., a Delaware corporation (the “Company”) and WHITE MOUNTAINS CAPITAL, INC.,
a Delaware corporation (the “Trustee”).

WITNESSETH:

WHEREAS Berkshire owns $300 million liquidation preference of preferred stock of
the Company (“the Berkshire Preferred Stock”);

WHEREAS the Company wishes to establish a trust and to contribute to the trust
assets (the “Contributed Assets”) that shall be held therein, subject to the
claims of the Company’s creditors in the event of the Company’s Insolvency (as
herein defined), until paid to Berkshire in such manner and at such times as
specified under the terms of the Berkshire Preferred Stock;

WHEREAS it is the intention of the parties that the Contributed Assets be
sufficient to pay when due all amounts required under the terms of the Berkshire
Preferred Stock; and

WHEREAS the Trustee is willing to hold the aforesaid Contributed Assets in
trust.

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be composed, held and disposed of as follows:


ARTICLE I


DEFINITIONS


SECTION 1.01. DEFINITIONS.  THE FOLLOWING TERMS AS USED IN THIS AGREEMENT HAVE
THE MEANING INDICATED UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE:

 “Agreement” shall mean this Trust Agreement, as the same may be amended and in
effect from time to time.

“Berkshire” shall mean Berkshire Hathaway, Inc., a Delaware Corporation.

“Berkshire Preferred Stock” shall mean the $300 million liquidation preference
of preferred stock of the Company owned by Berkshire.

“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.


--------------------------------------------------------------------------------


“Company” shall mean Fund American Companies, Inc., a Delaware corporation, or
any successor to all or substantially all its businesses that, by agreement,
operation of law or otherwise, assumes the responsibility of the Company under
this Agreement.

“Contributed Assets” shall mean the cash contributed to the Trust by the
Company, which cash will be used to acquire a portfolio of fixed maturity
securities issued by the U.S. government or government-sponsored enterprises,
the scheduled interest and principal payments of which are intended to be
sufficient to pay when due all amounts required under the terms of the Berkshire
Preferred Stock.

“Reporting Date” shall mean the last day of each calendar quarter and the date
as of which the Trustee resigns or is removed pursuant to this Agreement.

“Trust” shall mean this Fund American Companies, Inc. Trust established by the
Company and the Trustee pursuant to the provisions of this Agreement.

“Trustee” shall mean White Mountains Capital, Inc., a Delaware corporation, or
any successor trustee appointed pursuant to Article XI to the extent such
successor agrees to serve as Trustee under this Agreement.


ARTICLE II


TRUST


SECTION 2.01. ESTABLISHMENT.  THE COMPANY HEREBY DEPOSITS WITH THE TRUSTEE IN
TRUST THE CONTRIBUTED ASSETS, WHICH SHALL BECOME THE PRINCIPAL OF THE TRUST TO
BE HELD, ADMINISTERED AND DISPOSED OF BY THE TRUSTEE AS PROVIDED IN THIS
AGREEMENT.  THE COMPANY MAY FROM TIME TO TIME DEPOSIT ADDITIONAL ASSETS WITH THE
TRUSTEE IN TRUST THAT SHALL THEREUPON BE ADDED TO THE PRINCIPAL OF THE TRUST.


SECTION 2.02. REVOCATION.  THE TRUST HEREBY ESTABLISHED SHALL NOT BE REVOCABLE
BY THE COMPANY.


SECTION 2.03. GRANTOR TRUST.  THE TRUST IS INTENDED TO BE A GRANTOR TRUST, OF
WHICH THE COMPANY IS THE GRANTOR, WITHIN THE MEANING OF SUBPART E, PART I,
SUBCHAPTER J, CHAPTER 1, SUBTITLE A OF THE CODE, AND SHALL BE CONSTRUED
ACCORDINGLY.


SECTION 2.04. TRUST ASSETS.  THE PRINCIPAL OF THE TRUST AND ANY EARNINGS THEREON
SHALL BE HELD SEPARATE AND APART FROM FUNDS OF THE COMPANY AND SHALL BE USED
EXCLUSIVELY FOR THE USES AND PURPOSES DESCRIBED HEREIN AND FOR THE GENERAL
CREDITORS OF THE COMPANY AS HEREIN SET FORTH.  BERKSHIRE SHALL HAVE NO PREFERRED
CLAIM ON, OR ANY BENEFICIAL OWNERSHIP INTEREST IN, ANY ASSETS OF THE TRUST.  ANY
ASSETS HELD BY THE TRUST WILL BE SUBJECT TO THE CLAIMS OF THE COMPANY’S GENERAL
CREDITORS UNDER FEDERAL AND STATE LAW IN THE EVENT OF INSOLVENCY.


--------------------------------------------------------------------------------



ARTICLE III


DISBURSEMENTS


SECTION 3.01. DISBURSEMENTS TO BERKSHIRE.  THE COMPANY SHALL DELIVER TO THE
TRUSTEE A SCHEDULE (THE “PAYMENT SCHEDULE”) THAT INDICATES THE AMOUNTS PAYABLE
BY THE COMPANY IN RESPECT OF THE BERKSHIRE PREFERRED STOCK AND THE DATES FOR
PAYMENTS OF SUCH AMOUNTS.  THE TRUSTEE SHALL, ON BEHALF OF THE COMPANY, DISBURSE
MONEYS FROM THE TRUST TO BERKSHIRE IN ACCORDANCE WITH THE PAYMENT SCHEDULE.  THE
TRUSTEE SHALL HAVE NO RESPONSIBILITY TO ASCERTAIN WHETHER THE PAYMENT SCHEDULE
COMPLIES WITH THE TERMS OF THE BERKSHIRE PREFERRED STOCK OR OF ANY APPLICABLE
LAW.  THE COMPANY SHALL BE RESPONSIBLE FOR ANY FEDERAL OR STATE INCOME TAX
REPORTING OR WITHHOLDING ARISING OUT OF ANY TRANSACTIONS RELATING TO THE TRUST.

If the principal of the Trust, and any earnings thereon, are not sufficient to
make payments to Berkshire in accordance with the Payment Schedule, the Trustee
shall notify the Company.


SECTION 3.02. LIMITATIONS.  THE TRUSTEE SHALL NOT BE REQUIRED TO MAKE ANY
DISBURSEMENT IN EXCESS OF THE NET REALIZABLE VALUE OF THE ASSETS OF THE TRUST AT
THE TIME OF THE DISBURSEMENT.


ARTICLE IV


INSOLVENCY OF THE COMPANY


SECTION 4.01. INSOLVENCY.  THE TRUSTEE SHALL CEASE DISBURSEMENT OF FUNDS TO
BERKSHIRE IF THE TRUSTEE HAS BECOME AWARE OF THE COMPANY’S INSOLVENCY IN
ACCORDANCE WITH THE PROCEDURES DESCRIBED IN SECTION 4.02.  THE COMPANY SHALL BE
CONSIDERED “INSOLVENT” FOR PURPOSES OF THIS AGREEMENT IF (A) THE COMPANY IS
UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE OR (B) THE COMPANY IS SUBJECT TO A
PENDING PROCEEDING AS A DEBTOR UNDER THE UNITED STATES BANKRUPTCY CODE.


SECTION 4.02. PROCEDURES.  AT ALL TIMES DURING THE CONTINUANCE OF THE TRUST, THE
PRINCIPAL AND INCOME OF THE TRUST SHALL BE SUBJECT TO CLAIMS OF GENERAL
CREDITORS OF THE COMPANY UNDER FEDERAL AND STATE LAW AS SET FORTH BELOW.


(A) THE BOARD OF DIRECTORS AND THE PRESIDENT OF THE COMPANY SHALL HAVE THE DUTY
TO INFORM THE TRUSTEE IN WRITING OF THE COMPANY’S INSOLVENCY.  IF A PERSON
CLAIMING TO BE A CREDITOR OF THE COMPANY ALLEGES IN WRITING TO THE TRUSTEE THAT
THE COMPANY HAS BECOME INSOLVENT, THE TRUSTEE SHALL DETERMINE WHETHER THE
COMPANY IS INSOLVENT AND, PENDING SUCH DETERMINATION, THE TRUSTEE SHALL
DISCONTINUE DISBURSEMENTS OF FUNDS TO BERKSHIRE.


(B) UNLESS THE TRUSTEE HAS ACTUAL KNOWLEDGE OF THE COMPANY’S INSOLVENCY, OR HAS
RECEIVED NOTICE FROM THE COMPANY OR A PERSON CLAIMING TO BE A


--------------------------------------------------------------------------------



CREDITOR ALLEGING THAT THE COMPANY IS INSOLVENT, THE TRUSTEE SHALL HAVE NO DUTY
TO INQUIRE WHETHER THE COMPANY IS INSOLVENT.  THE TRUSTEE MAY IN ALL EVENTS RELY
ON SUCH EVIDENCE CONCERNING THE COMPANY’S SOLVENCY AS MAY BE FURNISHED TO THE
TRUSTEE AND THAT PROVIDES THE TRUSTEE WITH A REASONABLE BASIS FOR MAKING A
DETERMINATION CONCERNING THE COMPANY’S SOLVENCY; PROVIDED, HOWEVER, THAT THE
TRUSTEE MAY IN ALL EVENTS RELY CONCLUSIVELY ON THE ASSERTION OF THE COMPANY AS
TO WHETHER IT IS OR IS NOT INSOLVENT.


(C)  IF AT ANY TIME THE TRUSTEE HAS DETERMINED THAT THE COMPANY IS INSOLVENT,
THE TRUSTEE SHALL DISCONTINUE DISBURSEMENTS OF FUNDS TO BERKSHIRE AND SHALL HOLD
THE ASSETS OF THE TRUST FOR THE BENEFIT OF THE COMPANY’S GENERAL CREDITORS.


(D)  THE TRUSTEE SHALL RESUME DISBURSEMENT OF FUNDS TO BERKSHIRE IN ACCORDANCE
WITH ARTICLE III ONLY AFTER THE TRUSTEE HAS DETERMINED THAT THE COMPANY IS NOT
INSOLVENT (OR IS NO LONGER INSOLVENT).


ARTICLE V


PAYMENTS TO THE COMPANY


SECTION 5.01. PAYMENTS TO THE COMPANY.  EXCEPT AS PROVIDED UNDER ARTICLES III
AND IV AND SECTION 13.02(B) THE COMPANY SHALL HAVE NO RIGHT TO RETAIN OR DIVERT
TO OTHERS ANY OF THE TRUST ASSETS.


ARTICLE VI


INVESTMENT OF TRUST


SECTION 6.01.LIMITATIONS ON RIGHTS OF BERKSHIRE.  AS PROVIDED IN SECTION 2.04,
BERKSHIRE WILL NOT HAVE ANY PREFERENTIAL CLAIM TO OR BENEFICIAL OWNERSHIP
INTEREST IN ANY ASSET OR INVESTMENT OF THE TRUST, AND THE RIGHTS OF BERKSHIRE
UNDER THE TRUST ARE SOLELY THOSE RIGHTS AFFORDED TO BERKSHIRE WITH RESPECT TO
THE ASSETS OF THE COMPANY AS THE HOLDER OF THE BERKSHIRE PREFERRED STOCK. 
SUBJECT TO THE OTHER PROVISIONS OF THIS ARTICLE VI, ALL RIGHTS ASSOCIATED WITH
ASSETS OF THE TRUST SHALL BE EXERCISED BY THE TRUSTEE OR THE PERSON DESIGNATED
BY THE TRUSTEE, AND SHALL IN NO EVENT BE EXERCISABLE BY OR REST WITH ANY PERSON,
INCLUDING BERKSHIRE AND THE COMPANY.


SECTION 6.02. CONTRIBUTED ASSETS.


(A)  INVESTMENTS.  THE TRUSTEE SHALL NOT INVEST THE PRINCIPAL AND INCOME OF THE
TRUST AND SHALL HOLD THE CONTRIBUTED ASSETS AND THE SCHEDULED INTEREST AND
PRINCIPAL PAYMENTS THEREON SOLELY FOR THE PURPOSE OF MAKING DISBURSEMENTS TO
BERKSHIRE IN ACCORDANCE WITH THE TERMS OF THE BERKSHIRE PREFERRED STOCK;
PROVIDED, THAT, THE TRUSTEE SHALL USE THE CONTRIBUTED ASSETS TO ACQUIRE FIXED
MATURITY SECURITIES ISSUED BY THE U.S. GOVERNMENT OR GOVERNMENT-SPONSORED
ENTERPRISES AS THE TRUSTEE IS INSTRUCTED IN WRITING BY THE COMPANY FROM TIME TO
TIME.


--------------------------------------------------------------------------------



ARTICLE VII


RECORDKEEPING AND ADMINISTRATIVE SERVICES TO BE PERFORMED


SECTION 7.01. GENERAL.  THE TRUSTEE SHALL PERFORM SUCH RECORDKEEPING AND
ADMINISTRATIVE FUNCTIONS AS ARE AGREED TO IN WRITING BETWEEN THE COMPANY AND THE
TRUSTEE.


SECTION 7.02. ACCOUNTS.  THE TRUSTEE SHALL KEEP ACCURATE ACCOUNTS OF ALL
INVESTMENTS, RECEIPTS, DISBURSEMENTS AND OTHER TRANSACTIONS HEREUNDER, AND SHALL
REPORT THE VALUE OF THE ASSETS HELD IN THE TRUST AS OF THE LAST DAY OF EACH
FISCAL QUARTER OF THE COMPANY AND, IF NOT ON THE LAST DAY OF A FISCAL QUARTER OR
THE DATE ON WHICH THE TRUSTEE RESIGNS OR IS REMOVED AS PROVIDED IN ARTICLE X OR
THIS AGREEMENT IS TERMINATED AS PROVIDED IN ARTICLE XIII.  WITHIN 30 DAYS
FOLLOWING EACH REPORTING DATE OR WITHIN 60 DAYS IN THE CASE OF A REPORTING DATE
CAUSED BY THE RESIGNATION OR REMOVAL OF THE TRUSTEE OR THE TERMINATION OF THIS
AGREEMENT, THE TRUSTEE SHALL PROVIDE TO THE COMPANY A WRITTEN ACCOUNT SETTING
FORTH ALL INVESTMENTS, RECEIPTS, DISBURSEMENTS AND OTHER TRANSACTIONS EFFECTED
BY THE TRUSTEE BETWEEN THE REPORTING DATE AND THE PRIOR REPORTING DATE, AND
SETTING FORTH THE VALUE OF THE TRUST AS OF THE REPORTING DATE.


SECTION 7.03. INSPECTION AND AUDIT.  ALL RECORDS GENERATED BY THE TRUSTEE IN
ACCORDANCE WITH SECTIONS 7.01 AND 7.02 SHALL BE OPEN TO INSPECTION AND AUDIT,
DURING THE TRUSTEE’S REGULAR BUSINESS HOURS PRIOR TO THE TERMINATION OF THIS
AGREEMENT, BY THE COMPANY OR ANY PERSON DESIGNATED BY THE COMPANY.


ARTICLE VIII


TRUSTEE POWERS


SECTION 8.01. TRUSTEE POWERS.  THE TRUSTEE SHALL HAVE THE FOLLOWING POWERS AND
AUTHORITY:

(A)  TO SELL, EXCHANGE, CONVEY, TRANSFER OR OTHERWISE DISPOSE OF ANY PROPERTY
HELD IN THE TRUST, BY PRIVATE CONTRACT OR AT PUBLIC AUCTION; NO PERSON DEALING
WITH THE TRUSTEE SHALL BE BOUND TO SEE TO THE APPLICATION OF THE PURCHASE MONEY
OR OTHER PROPERTY DELIVERED TO THE TRUSTEE OR TO INQUIRE INTO THE VALIDITY,
EXPEDIENCY OR PROPRIETY OF ANY SUCH SALE OR OTHER DISPOSITION;

(B)  TO CAUSE ANY SECURITIES OR OTHER PROPERTY HELD AS PART OF THE TRUST TO BE
REGISTERED IN THE TRUSTEE’S OWN NAME, IN THE NAME OF ONE OR MORE OF ITS NOMINEES
AND TO HOLD ANY INVESTMENTS IN BEARER FORM, BUT THE BOOKS AND RECORDS OF THE
TRUSTEE SHALL AT ALL TIMES SHOW THAT ALL SUCH INVESTMENTS ARE PART OF THE TRUST;

(C)  TO KEEP THAT PORTION OF THE TRUST IN CASH OR CASH BALANCES AS THE TRUSTEE
MAY, FROM TIME TO TIME, DEEM TO BE IN THE BEST INTEREST OF THE TRUST;


--------------------------------------------------------------------------------


(D)  TO MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER ANY AND ALL DOCUMENTS OF TRANSFER
OR CONVEYANCE AND TO CARRY OUT THE POWERS HEREIN GRANTED;

(E)  TO BORROW FUNDS FROM A BANK NOT AFFILIATED WITH THE TRUSTEE IN ORDER TO
PROVIDE SUFFICIENT LIQUIDITY TO MAKE DISBURSEMENTS TO BERKSHIRE IN ACCORDANCE
WITH THE BERKSHIRE PREFERRED STOCK IN A TIMELY FASHION;

(F)  TO SETTLE, COMPROMISE OR SUBMIT TO ARBITRATION ANY CLAIMS (OTHER THAN
CLAIMS OF CREDITORS OF THE COMPANY IN THE EVENT OF THE COMPANY’S INSOLVENCY),
DEBTS OR DAMAGES DUE TO OR ARISING FROM THE TRUST; TO COMMENCE OR DEFEND SUITS
OR LEGAL OR ADMINISTRATIVE PROCEEDINGS; TO REPRESENT THE TRUST IN ALL SUITS AND
LEGAL AND ADMINISTRATIVE HEARINGS; AND TO PAY ALL REASONABLE EXPENSES ARISING
FROM ANY SUCH ACTION FROM THE TRUST IF NOT PAID BY THE COMPANY;

(G)  TO EMPLOY LEGAL, ACCOUNTING, CLERICAL AND OTHER ASSISTANCE AS MAY BE
REQUIRED IN CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TO PAY THEIR
REASONABLE EXPENSES AND COMPENSATION FROM THE TRUST IF NOT PAID BY THE COMPANY;
AND

(H)  TO DO ALL OTHER ACTS, ALTHOUGH NOT SPECIFICALLY MENTIONED HEREIN, AS THE
TRUSTEE MAY DEEM NECESSARY TO CARRY OUT ANY OF THE FOREGOING POWERS AND THE
PURPOSES OF THE TRUST.

Notwithstanding any powers granted to the Trustee pursuant to this Agreement or
to applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.  The Company may provide the
Trustee with an opinion of counsel whether an annual fiduciary tax return should
be filed for the Trust; in the absence of such opinion, the Trustee may consult
with counsel to the extent it deems appropriate on such issue, and any resulting
counsel fees shall be charged to the Trust to the extent not paid by the
Company.


ARTICLE IX


COMPENSATION AND EXPENSES OF THE TRUSTEE


SECTION 9.01. COMPENSATION AND EXPENSES OF THE TRUSTEE.  THE COMPANY SHALL NOT
BE REQUIRED TO PAY A FEE TO THE TRUSTEE IN CONNECTION WITH THE SERVICES PROVIDED
BY THE TRUSTEE IN ACCORDANCE WITH THIS AGREEMENT.

All expenses of the Trustee relating directly to the management of the assets of
the Trust and disbursement of funds to Berkshire shall be paid by the Company.


--------------------------------------------------------------------------------


The Company shall, from time to time, pay taxes of any and all kinds whatsoever
that at any time are lawfully levied or assessed upon or become payable in
respect of the assets of the Trust.


ARTICLE X


RESIGNATION OR REMOVAL OF THE TRUSTEE


SECTION 10.01. RESIGNATION.  THE TRUSTEE MAY RESIGN AT ANY TIME UPON 90 DAYS’
NOTICE IN WRITING TO THE COMPANY, UNLESS A SHORTER PERIOD OF NOTICE IS AGREED
UPON BY THE COMPANY.


SECTION 10.02. REMOVAL.  THE COMPANY MAY NOT REMOVE THE TRUSTEE EXCEPT IN THE
EVENT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE TRUSTEE IN CONNECTION
WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND UPON 90 DAYS’
NOTICE IN WRITING TO THE TRUSTEE, UNLESS A SHORTER PERIOD OF NOTICE IS AGREED
UPON BY THE TRUSTEE.


SECTION 10.03. SUCCESSOR.  IF THE TRUSTEE RESIGNS OR IS REMOVED, A SUCCESSOR
SHALL BE APPOINTED, IN ACCORDANCE WITH ARTICLE XI, BY THE EFFECTIVE DATE OF
RESIGNATION OR REMOVAL UNDER SECTION 10.01 OR 10.02.  IF NO SUCH APPOINTMENT HAS
BEEN MADE, THE TRUSTEE MAY APPLY TO A COURT OF COMPETENT JURISDICTION FOR
APPOINTMENT OF A SUCCESSOR OR FOR INSTRUCTIONS.  ALL EXPENSES OF THE TRUSTEE IN
CONNECTION WITH ANY SUCH PROCEEDING SHALL BE PAID BY THE COMPANY.


ARTICLE XI


SUCCESSOR TRUSTEE


SECTION 11.01. APPOINTMENT.  IF THE OFFICE OF TRUSTEE BECOMES VACANT FOR ANY
REASON, THE COMPANY MAY IN WRITING APPOINT A SUCCESSOR TRUSTEE UNDER THIS
AGREEMENT.  THE SUCCESSOR TRUSTEE SHALL HAVE ALL THE RIGHTS, POWERS, PRIVILEGES,
OBLIGATIONS, DUTIES, LIABILITIES AND IMMUNITIES GRANTED TO THE TRUSTEE UNDER
THIS AGREEMENT.  THE SUCCESSOR TRUSTEE AND PREDECESSOR TRUSTEE SHALL NOT BE
LIABLE FOR THE ACTS OR OMISSIONS OF THE OTHER WITH RESPECT TO THE TRUST.


SECTION 11.02. ACCEPTANCE.  WHEN THE SUCCESSOR TRUSTEE ACCEPTS ITS APPOINTMENT
UNDER THIS AGREEMENT, TITLE TO AND POSSESSION OF THE TRUST ASSETS SHALL
IMMEDIATELY VEST IN THE SUCCESSOR TRUSTEE WITHOUT ANY FURTHER ACTION ON THE PART
OF THE PREDECESSOR TRUSTEE.  THE PREDECESSOR TRUSTEE SHALL EXECUTE ALL
INSTRUMENTS AND DO ALL ACTS THAT REASONABLY MAY BE NECESSARY OR REASONABLY MAY
BE REQUESTED IN WRITING BY THE COMPANY OR THE SUCCESSOR TRUSTEE TO VEST TITLE TO
ALL TRUST ASSETS IN THE SUCCESSOR TRUSTEE OR TO DELIVER ALL TRUST ASSETS TO THE
SUCCESSOR TRUSTEE.


SECTION 11.03. CORPORATE ACTION.  ANY SUCCESSOR OF THE TRUSTEE OR SUCCESSOR
TRUSTEE, THROUGH SALE OR TRANSFER OF THE BUSINESS OR TRUST DEPARTMENT OF THE
TRUSTEE


--------------------------------------------------------------------------------



OR SUCCESSOR TRUSTEE, OR THROUGH REORGANIZATION, CONSOLIDATION OR MERGER, OR ANY
SIMILAR TRANSACTION, SHALL, UPON CONSUMMATION OF THE TRANSACTION, BECOME THE
SUCCESSOR TRUSTEE UNDER THIS AGREEMENT.


ARTICLE XII


CONFIDENTIALITY


SECTION 12.01. CONFIDENTIALITY.  THE PARTIES TO THIS AGREEMENT RECOGNIZE THAT,
IN THE COURSE OF IMPLEMENTING AND PROVIDING THE SERVICES DEFINED HEREIN, EACH
PARTY MAY DISCLOSE TO THE OTHER CONFIDENTIAL INFORMATION.  ALL SUCH CONFIDENTIAL
INFORMATION AND OTHER PROPRIETARY INFORMATION DISCLOSED BY ANY PARTY SHALL
REMAIN THE SOLE PROPERTY OF THE PARTY DISCLOSING THE SAME, AND ANY RECEIVING
PARTY SHALL HAVE NO INTEREST OR RIGHTS WITH RESPECT THERETO IF SO DESIGNATED BY
THE DISCLOSING PARTY TO THE RECEIVING PARTY.  EACH PARTY AGREES TO MAINTAIN ALL
SUCH CONFIDENTIAL INFORMATION IN TRUST AND CONFIDENCE TO THE SAME EXTENT THAT IT
PROTECTS ITS OWN PROPRIETARY INFORMATION, AND NOT TO DISCLOSE SUCH CONFIDENTIAL
INFORMATION TO ANY THIRD PARTY WITHOUT THE WRITTEN CONSENT OF THE PARTY THAT
ORIGINALLY DISCLOSED SUCH PROPRIETARY INFORMATION.  EACH PARTY FURTHER AGREES TO
TAKE ALL REASONABLE PRECAUTIONS TO PREVENT ANY UNAUTHORIZED DISCLOSURE OF SUCH
CONFIDENTIAL INFORMATION.  IN ADDITION, EACH PARTY AGREES NOT TO DISCLOSE OR
MAKE PUBLIC TO ANYONE, IN ANY MANNER, THE TERMS OF THIS AGREEMENT, EXCEPT TO ITS
LEGAL AND ACCOUNTING ADVISERS, OR AS REQUIRED BY LAW, OR IN CONNECTION WITH A
POTENTIAL CORPORATE TRANSACTION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES.

All information received and all records prepared and maintained by the Trustee
shall be held in confidence by the Trustee, except as required by applicable
law.  Except to the extent expressly authorized under this Agreement, the
Trustee shall not hold itself out as a representative or agent of the Company.


ARTICLE XIII


AMENDMENT, REVOCATION OR TERMINATION


SECTION 13.01. AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED.


SECTION 13.02. REVOCATION OR TERMINATION.


(A)  EXCEPT AS SET FORTH IN PARAGRAPH (B) OF THIS SECTION 13.02, THE TRUST MAY
NOT BE REVOKED AND THIS AGREEMENT MAY NOT BE TERMINATED.


(B)  ON THE DATE WHEN THE BERKSHIRE PREFERRED STOCK IS REDEEMED IN FULL AND THE
COMPANY HAS NO FURTHER OBLIGATIONS WITH RESPECT TO SUCH STOCK, THE TRUST SHALL
AUTOMATICALLY BE REVOKED AND THIS AGREEMENT SHALL TERMINATE.  AT SUCH TIME, THE
TRUSTEE SHALL FORTHWITH TRANSFER AND DELIVER TO SUCH INDIVIDUAL OR ENTITY AS THE
COMPANY SHALL DESIGNATE IN WRITING ALL CASH AND ASSETS THEN CONSTITUTING THE
TRUST.  IF BY THE TERMINATION


--------------------------------------------------------------------------------



DATE, THE COMPANY HAS NOT NOTIFIED THE TRUSTEE IN WRITING AS TO WHOM THE ASSETS
AND CASH ARE TO BE TRANSFERRED AND DELIVERED, THE TRUSTEE MAY BRING AN
APPROPRIATE ACTION OR PROCEEDING FOR LEAVE TO DEPOSIT THE ASSETS AND CASH IN A
COURT OF COMPETENT JURISDICTION.  THE TRUSTEE SHALL BE REIMBURSED BY THE COMPANY
FOR ALL COSTS AND EXPENSES OF THE ACTION OR PROCEEDING INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS.


ARTICLE XIV


LIMITATION OF LIABILITY; INDEMNIFICATION


SECTION 14.01.LIMITATION OF LIABILITY.  TRUSTEE SHALL NOT BE LIABLE FOR ANY
CLAIMS, LOSSES, LIABILITIES, DAMAGES OR EXPENSES (INCLUDING ATTORNEYS’ FEES AND
EXPENSES) (COLLECTIVELY REFERRED TO HEREIN AS “LOSSES”) OR ACTION TAKEN OR
OMITTED OR FOR ANY LOSS OR INJURY RESULTING FROM ITS ACTIONS OR ITS PERFORMANCE
OR LACK OF PERFORMANCE OF ITS DUTIES HEREUNDER IN THE ABSENCE OF ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  IN NO EVENT SHALL TRUSTEE BE LIABLE (I) FOR
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR (II) ANY LOSSES DUE TO FORCES
BEYOND THE CONTROL OF TRUSTEE, INCLUDING WITHOUT LIMITATION STRIKES, WORK
STOPPAGES, ACTS OF WAR OR TERRORISM, INSURRECTION, REVOLUTION, NUCLEAR OR
NATURAL CATASTROPHES OR ACTS OF GOD, AND INTERRUPTIONS, LOSS OR MALFUNCTIONS OF
UTILITIES, COMMUNICATIONS OR COMPUTER (SOFTWARE AND HARDWARE) SERVICES.


SECTION 14.02.INDEMNIFICATION.  THE COMPANY SHALL BE LIABLE FOR, AND SHALL
INDEMNIFY TRUSTEE AND HOLD TRUSTEE HARMLESS FROM AND AGAINST, ANY AND ALL LOSSES
HOWSOEVER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT OR THE PERFORMANCE
OF TRUSTEE’S DUTIES HEREUNDER, THE ENFORCEMENT OF THIS AGREEMENT AND DISPUTES
BETWEEN THE PARTIES HERETO, PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN
SHALL REQUIRE THAT TRUSTEE BE INDEMNIFIED FOR ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


ARTICLE XV


RESIGNATION, REMOVAL AND TERMINATION NOTICES


SECTION 15.01. RESIGNATION, REMOVAL AND TERMINATION NOTICES.  ALL NOTICES OF
RESIGNATION, REMOVAL OR TERMINATION UNDER THIS AGREEMENT MUST BE IN WRITING AND
MAILED TO THE PARTY TO WHICH THE NOTICE IS BEING GIVEN BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO THE COMPANY C/O THOMAS L. FORSYTH,
ESQ., ONEBEACON INSURANCE GROUP LLC, ONE BEACON STREET, BOSTON, MA 02108, AND TO
THE TRUSTEE C/O WHITE MOUNTAINS CAPITAL, INC., 80 SOUTH MAIN ST., HANOVER, NH
03755, OR TO SUCH OTHER ADDRESSES AS THE PARTIES HAVE NOTIFIED EACH OTHER OF IN
THE FOREGOING MANNER.


--------------------------------------------------------------------------------



ARTICLE XVI


DURATION


SECTION 16.01. DURATION.  THE TRUST SHALL CONTINUE IN EFFECT UNTIL THE BERKSHIRE
PREFERRED STOCK IS REDEEMED IN FULL AND THE COMPANY HAS NO FURTHER OBLIGATIONS
WITH RESPECT TO SUCH STOCK SUBJECT, HOWEVER, TO THE PROVISIONS OF THIS AGREEMENT
RELATING TO AMENDMENT OR TERMINATION.


ARTICLE XVII


GENERAL


SECTION 17.01. PERFORMANCE BY THE TRUSTEE, ITS AGENTS OR AFFILIATES.  THE
COMPANY ACKNOWLEDGES AND AUTHORIZES THAT THE SERVICES TO BE PROVIDED UNDER THIS
AGREEMENT SHALL BE PROVIDED BY THE TRUSTEE, ITS AGENTS OR AFFILIATES, AND THAT
CERTAIN OF SUCH SERVICES MAY BE PROVIDED PURSUANT TO ONE OR MORE OTHER
CONTRACTUAL AGREEMENTS OR RELATIONSHIPS.


SECTION 17.02. ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS ALL THE TERMS AGREED
UPON BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


SECTION 17.03. WAIVER.  NO WAIVER BY EITHER PARTY OF ANY FAILURE OR REFUSAL TO
COMPLY WITH AN OBLIGATION HEREUNDER SHALL BE DEEMED A WAIVER OF ANY OTHER OR
SUBSEQUENT FAILURE OR REFUSAL TO SO COMPLY.


SECTION 17.04. NON-ASSIGNMENT.  PAYMENTS TO BERKSHIRE UNDER THE TRUST, IF ANY,
MAY NOT BE ANTICIPATED, ASSIGNED (EITHER AT LAW OR IN EQUITY), ALIENATED,
PLEDGED, ENCUMBERED OR SUBJECTED TO ATTACHMENT, GARNISHMENT, LEVY, EXECUTION OR
OTHER LEGAL OR EQUITABLE PROCESS.


SECTION 17.05. SUCCESSORS AND ASSIGNS.  THE STIPULATIONS IN THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF, AND SHALL BIND, THE SUCCESSORS AND ASSIGNS OF THE
RESPECTIVE PARTIES.


SECTION 17.06. PARTIAL INVALIDITY.  IF ANY TERM OR PROVISION OF THIS AGREEMENT
OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL, TO ANY EXTENT,
BE INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT, OR THE APPLICATION
OF SUCH TERM OR PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS HELD INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND
EACH TERM AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.


SECTION 17.07. SECTION HEADINGS.  THE HEADINGS OF THE VARIOUS SECTIONS AND
SUBSECTIONS OF THIS AGREEMENT HAVE BEEN INSERTED ONLY FOR THE PURPOSES OF
CONVENIENCE AND ARE NOT PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED IN ANY
MANNER TO MODIFY, EXPLAIN, EXPAND OR RESTRICT ANY OF THE PROVISIONS OF THIS
AGREEMENT.


--------------------------------------------------------------------------------



SECTION 17.08. COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS (INCLUDING VIA FACSIMILE), EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT
AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY.  THE SIGNATURE OF ANY OF THE
PARTIES TO ANY COUNTERPART OR COPY OF THIS AGREEMENT SHALL BE SUFFICIENT
EVIDENCE OF ITS JOINING IN THE CREATION OF THE TRUST AND OF ITS DESIGNATION OF
THE TRUSTEE NAMED HEREIN.


SECTION 17.09. FACSIMILE AND ELECTRONIC COMMUNICATIONS PERMITTED.  ALL
REQUIREMENTS IN THIS AGREEMENT THAT NOTIFICATIONS, DIRECTIONS OR OTHER
COMMUNICATIONS BE IN WRITING MAY BE SATISFIED BY FACSIMILE AND/OR ELECTRONIC
DELIVERY TO THE FACSIMILE NUMBER, E-MAIL OR OTHER ELECTRONIC ADDRESS AS SHALL
HAVE BEEN PROVIDED BY ONE PARTY TO THE OTHER IN WRITING, EXCEPT FOR (A) THE
REQUIREMENT RELATING TO NOTICES OF RESIGNATION, REMOVAL OR TERMINATION AS
DESCRIBED IN SECTION 15.01 AND (B) THE INITIAL NOTICE BY ONE PARTY TO THE OTHER
OF AN ACCEPTABLE FACSIMILE NUMBER, E-MAIL OR OTHER ADDRESS.  ANY CHANGES BY ONE
PARTY TO ANY FACSIMILE NUMBER, E-MAIL OR OTHER ADDRESS PREVIOUSLY PROVIDED TO
THE OTHER PARTY PURSUANT TO THIS SECTION 17.09 SHALL ALSO BE TRANSMITTED IN
WRITING.


ARTICLE XVIII


GOVERNING LAW


SECTION 18.01. DELAWARE LAW CONTROLS.  THIS AGREEMENT IS BEING MADE IN THE STATE
OF DELAWARE, AND THE TRUST SHALL BE ADMINISTERED AS A DELAWARE TRUST.  THE
VALIDITY, CONSTRUCTION, EFFECT AND ADMINISTRATION OF THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE.


SECTION 18.02. TRUST AGREEMENT CONTROLS.  THE TRUSTEE IS NOT SUBJECT TO THE
TERMS OF THE BERKSHIRE PREFERRED STOCK AND, IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE BERKSHIRE PREFERRED STOCK AND THE PROVISIONS OF THIS AGREEMENT,
THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

FUND AMERICAN COMPANIES, INC.,

 

 

 

 

 

By:/s/ Frederick J. Turcotte

 

 

 

 

 

 

Name:

Frederick J. Turcotte

 

 

 

Title:

Vice President and Treasurer

 

WHITE MOUNTAINS CAPITAL, INC.

 

(solely in its capacity as Trustee of the Trust),

 

 

 

 

 

By:/s/ Reid T. Campbell

 

 

 

 

 

 

Name:

Reid T. Campbell

 

 

 

Title:

Managing Director and President

 


--------------------------------------------------------------------------------